Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 9, 2017

                                      No. 04-16-00815-CV

                            CITY OF PEARSALL (Cross-Appellee),
                                       Appellant

                                                 v.

                               Robert TOBIAS (Cross-Appellant),
                                          Appellee

                    From the 81st Judicial District Court, Frio County, Texas
                              Trial Court No. 13-10-00414-CVF
                          Honorable Russell Wilson, Judge Presiding

                                         ORDER
        On December 21, 2016, the court reporter responsible for preparing the record in this
appeal, Ms. Leticia Escamilla, was notified that the record was late. Ms. Escamilla was
instructed to file a notification of late record by December 27, 2016, if the record was not filed
because payment was not made, or to file the reporter’s record by January 2, 2017. Ms.
Escamilla did not respond to this court’s prior notice, and the record has not been filed. It is
therefore ORDERED that Ms. Escamilla file the reporter’s record in this court no later than
January 24, 2017. If the record is not received by such date, an order may be issued directing
Ms. Escamilla to appear and show cause why she should not be held in contempt for failing to
file the record. The clerk of this court shall cause a copy of this order to be served on Ms.
Escamilla by certified mail, return receipt requested, or give other personal notice of this order
with proof of delivery. Because “[t]he trial and appellate courts are jointly responsible for
ensuring that the appellate record is timely filed,” TEX. R. APP. P. 35.3(c), the clerk of the court
is directed to serve a copy of this order on the Honorable Russell Wilson, Judge of the 81st
Judicial District Court.
                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of January, 2017.

                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court